     Case 5:19-cv-00060-C Document 97 Filed 06/20/19              Page 1 of 16 PageID 414



                         UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF TEXAS, LUBBOCK DIVISION

 KAREN DI PIAZZA, INDIVIDUALLY AND AS                       §
 MOTHER TO CORBIN JAEGER AND AS                             §
 PERSONAL REPRESENTATIVE OF THE ESTATE                      §
 OF CORBIN LEE JAEGER, DECEASED,                            §
     Plaintiff                                              §
                                                            §
 v.                                                         § CAUSE NO. 5-19CV00060-C
                                                            §
 WEATHER GROUP TELEVISION, LLC DBA THE                      §
 WEATHER CHANNEL, A GEORGIA LIMITED                         §
 LIABILITY COMPANY, et al.,                                 §
     Defendants                                             §

          DEFENDANT SHEENA BITTLE, AS PERSONAL REPRESENTATIVE
         OF THE ESTATE OF KELLEY GENE WILLIAMSON’S, ANSWER AND
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’ SECOND AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES, SHEENA BITTLE AS PERSONAL REPRESENTATIVE OF THE

ESTATE OF KELLEY GENE WILLIAMSON, a Defendant in the above-entitled and numbered

cause and files this, her Answer and Affirmative Defenses in response to Plaintiff’s Second

Amended Complaint and would respectfully show the Court the following:

                                                  I.

1.      As for ¶ 1 of Plaintiff’s Second Amended Complaint, other than admitting that Williamson

died as a result of the collision, Defendant lacks knowledge or information sufficient to form a

belief about the truth of the remaining factual allegations; therefore, Defendant makes no response

or, in the alternative, denies the remaining allegations.

2.      As for ¶ 2 of Plaintiff’s Second Amended Complaint, other than admitting that Williamson

died as a result of the collision, Defendant lacks knowledge or information sufficient to form a

belief about the truth of the remaining factual allegations; therefore, Defendant makes no response



567147v.1
     Case 5:19-cv-00060-C Document 97 Filed 06/20/19               Page 2 of 16 PageID 415



or, in the alternative, denies the remaining allegations.

3.      As for ¶ 3 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s legal

conclusions or characterizations, which are not allegations, no responsive pleading is required by

Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or, to the extent

necessary, denies same.

                                                  II.

4.      As for ¶ 4 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s legal

conclusions or characterizations, which are not allegations, no responsive pleading is required by

Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or, to the extent

necessary, denies same.

5.      As for ¶ 5 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s legal

conclusions or characterizations, which are not allegations, no responsive pleading is required by

Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or, to the extent

necessary, denies same. To the extent jurisdiction pursuant to 28 U.S.C. § 1332 may be satisfied,

Defendant admits that venue is proper in the United States District Court, Northern District of

Texas, Lubbock Division.

                                                 III.

6.      As for ¶ 6 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the averments; therefore, Defendant makes

no response, or, in the alternative, denies the allegations.

7.      As for ¶ 7 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the averments; therefore, Defendant makes

no response, or, in the alternative, denies the allegations.




567147v.1
     Case 5:19-cv-00060-C Document 97 Filed 06/20/19               Page 3 of 16 PageID 416



8.      As for ¶ 8 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the averments; therefore, Defendant makes

no response, or, in the alternative, denies the allegations.

9.      As for ¶ 9 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the averments; therefore, Defendant makes

no response.

10.     As for ¶ 10 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the averments; therefore, Defendant makes

no response, or, in the alternative, denies the allegations.

11.     As for ¶ 11 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the averments; therefore, Defendant makes

no response, or, in the alternative, denies the allegations.

12.     As for ¶ 12 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the averments; therefore, Defendant makes

no response, or, in the alternative, denies the allegations.

13.     As for ¶ 13 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the averments; therefore, Defendant makes

no response, or, in the alternative, denies the allegations.

14.     As for ¶ 14 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the averments; therefore, Defendant makes

no response, or, in the alternative, denies the allegations.

15.     As for ¶ 15 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the averments; therefore, Defendant makes




567147v.1
  Case 5:19-cv-00060-C Document 97 Filed 06/20/19                  Page 4 of 16 PageID 417



no response, or, in the alternative, denies the allegations.

16.       As for ¶ 16 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the averments; therefore, Defendant makes

no response, or, in the alternative, denies the allegations.

17.       As for ¶ 17 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the averments; therefore, Defendant makes

no response, or, in the alternative, denies the allegations.

18.       As for ¶ 18 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the averments; therefore, Defendant makes

no response, or, in the alternative, denies the allegations.

19.       As for ¶ 19 of Plaintiff’s Second Amended Complaint, Defendant admits that she has been

served.

20.       As for ¶ 20 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the averments; therefore, Defendant makes

no response, or, in the alternative, denies the allegations.

21.       As for ¶ 21 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s

legal conclusions or characterizations, which are not allegations, no responsive pleading is

required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or,

to the extent necessary, denies same. To the extent it makes factual allegations, Defendant lacks

knowledge or information sufficient to form a belief about the truth of the allegations; therefore,

Defendant makes no response, or, in the alternative, denies the allegations.

22.       As for ¶ 22 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s

legal conclusions or characterizations, which are not allegations, no responsive pleading is




567147v.1
  Case 5:19-cv-00060-C Document 97 Filed 06/20/19                  Page 5 of 16 PageID 418



required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or,

to the extent necessary, denies same. To the extent it makes factual allegations, Defendant lacks

knowledge or information sufficient to form a belief about the truth of the allegations; therefore,

Defendant makes no response, or, in the alternative, denies the allegations.

23.    As for ¶ 23 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s

legal conclusions or characterizations, which are not allegations, no responsive pleading is

required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or,

to the extent necessary, denies same. To the extent it makes factual allegations, Defendant lacks

knowledge or information sufficient to form a belief about the truth of the allegations; therefore,

Defendant makes no response, or, in the alternative, denies the allegations.

24.    As for ¶ 24 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the averments; therefore, Defendant makes

no response or, in the alternative, denies the allegations.

25.    As for ¶ 25 of Plaintiff’s Second Amended Complaint, no response is necessary.

                                                 IV.

26.    As for ¶ 26 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s

legal conclusions or characterizations, which are not allegations, no responsive pleading is

required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or,

to the extent necessary, denies same.

                                                  V.

27.    As for ¶ 27 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.




567147v.1
  Case 5:19-cv-00060-C Document 97 Filed 06/20/19                 Page 6 of 16 PageID 419



28.    As for ¶ 28 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s

legal conclusions or characterizations, which are not allegations, no responsive pleading is

required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or,

to the extent necessary, denies same. As for Plaintiff’s factual allegations, Defendant lacks

knowledge or information sufficient to form a belief about the truth of the factual allegations;

therefore, Defendant makes no response or, in the alternative, denies the allegations.

29.    As for ¶ 29 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.

30.    As for ¶ 30 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.

31.    As for ¶ 31 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.

32.    As for ¶ 32 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.

33.    As for ¶ 33 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s

legal conclusions or characterizations, which are not allegations, no responsive pleading is

required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or,

to the extent necessary, denies same. As for Plaintiff’s factual allegations, Defendant lacks

knowledge or information sufficient to form a belief about the truth of the factual allegations;




567147v.1
  Case 5:19-cv-00060-C Document 97 Filed 06/20/19                 Page 7 of 16 PageID 420



therefore, Defendant makes no response or, in the alternative, denies the allegations.

34.    As for ¶ 34 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.

35.    As for ¶ 35 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.

36.    As for ¶ 36 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.

37.    As for ¶ 37 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.

38.    As for ¶ 38 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s

legal conclusions or characterizations, which are not allegations, no responsive pleading is

required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or,

to the extent necessary, denies same. As for Plaintiff’s factual allegations, Defendant lacks

knowledge or information sufficient to form a belief about the truth of the factual allegations;

therefore, Defendant makes no response or, in the alternative, denies the allegations.

39.    As for ¶ 39 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.




567147v.1
  Case 5:19-cv-00060-C Document 97 Filed 06/20/19                 Page 8 of 16 PageID 421



40.    As for ¶ 40 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.

41.    As for ¶ 41 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.

42.    As for ¶ 42 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s

legal conclusions or characterizations, which are not allegations, no responsive pleading is

required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or,

to the extent necessary, denies same. As for Plaintiff’s factual allegations, Defendant lacks

knowledge or information sufficient to form a belief about the truth of the factual allegations;

therefore, Defendant makes no response or, in the alternative, denies the allegations.

43.    As for ¶ 43 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.

44.    As for ¶ 44 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.

45.    As for ¶ 45 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.




567147v.1
  Case 5:19-cv-00060-C Document 97 Filed 06/20/19                 Page 9 of 16 PageID 422



46.    As for ¶ 46 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.

47.    As for ¶ 47 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.

48.    As for ¶ 48 of Plaintiff’s Second Amended Complaint, Defendant lacks knowledge or

information sufficient to form a belief about the truth of the factual allegations; therefore,

Defendant makes no response or, in the alternative, denies the allegations.

49.    As for ¶ 49 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s

legal conclusions or characterizations, which are not allegations, no responsive pleading is

required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or,

to the extent necessary, denies same. As for Plaintiff’s factual allegations, Defendant lacks

knowledge or information sufficient to form a belief about the truth of the factual allegations;

therefore, Defendant makes no response or, in the alternative, denies the allegations.

50.    As for ¶ 50 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s

legal conclusions or characterizations, which are not allegations, no responsive pleading is

required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or,

to the extent necessary, denies same. As for Plaintiff’s factual allegations, Defendant lacks

knowledge or information sufficient to form a belief about the truth of the factual allegations;

therefore, Defendant makes no response or, in the alternative, denies the allegations.

                                               VI.

51.    As for ¶ 51 of Plaintiff’s Second Amended Complaint, to the extent it incorporates




567147v.1
  Case 5:19-cv-00060-C Document 97 Filed 06/20/19                    Page 10 of 16 PageID 423



Plaintiff’s legal conclusions or characterizations, which are not allegations, no responsive pleading

is required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions,

or, to the extent necessary, denies same. To the extent it incorporates Plaintiff’s factual allegations,

Defendant lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations; therefore, Defendant makes no response or, in the alternative, denies the allegations.

52.     As for ¶ 52 of Plaintiff’s Second Amended Complaint, because it states Plaintiff’s legal

conclusions or characterizations, which are not allegations, no responsive pleading is required by

Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or, to the extent

necessary, denies same.

53.     As for ¶ 53 of Plaintiff’s Second Amended Complaint, because it states Plaintiff’s legal

conclusions or characterizations, which are not allegations, no responsive pleading is required by

Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or, to the extent

necessary, denies same.

54.     As for ¶ 54 of Plaintiff’s Second Amended Complaint, to the extent it incorporates

Plaintiff’s legal conclusions or characterizations, which are not allegations, no responsive pleading

is required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions,

or, to the extent necessary, denies same. To the extent it incorporates Plaintiff’s factual allegations,

Defendant lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations; therefore, Defendant makes no response or, in the alternative, denies the allegations.

55.     As for ¶ 55 of Plaintiff’s Second Amended Complaint, because it states Plaintiff’s legal

conclusions or characterizations, which are not allegations, no responsive pleading is required by

Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or, to the extent

necessary, denies same.




567147v.1
 Case 5:19-cv-00060-C Document 97 Filed 06/20/19                 Page 11 of 16 PageID 424



56.    As for ¶ 56 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s

legal conclusions or characterizations, which are not allegations, no responsive pleading is

required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or,

to the extent necessary, denies same. As for Plaintiff’s factual allegations, Defendant lacks

knowledge or information sufficient to form a belief about the truth of the factual allegations;

therefore, Defendant makes no response or, in the alternative, denies the allegations.

57.    As for ¶ 57 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s

legal conclusions or characterizations, which are not allegations, no responsive pleading is

required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or,

to the extent necessary, denies same. As for Plaintiff’s factual allegations, Defendant lacks

knowledge or information sufficient to form a belief about the truth of the factual allegations;

therefore, Defendant makes no response or, in the alternative, denies the allegations.

58.    As for ¶ 58 of Plaintiff’s Second Amended Complaint, because it states Plaintiff’s legal

conclusions or characterizations, which are not allegations, no responsive pleading is required by

Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or, to the extent

necessary, denies same.

59.    As for ¶ 59 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s

legal conclusions or characterizations, which are not allegations, no responsive pleading is

required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or,

to the extent necessary, denies same. As for Plaintiff’s factual allegations, Defendant lacks

knowledge or information sufficient to form a belief about the truth of the factual allegations;

therefore, Defendant makes no response or, in the alternative, denies the allegations.




567147v.1
  Case 5:19-cv-00060-C Document 97 Filed 06/20/19                    Page 12 of 16 PageID 425



60.     As for ¶ 60 of Plaintiff’s Second Amended Complaint, Defendant is not required to respond

to Plaintiff’s allegations of damages. To the extent ¶ 60 states Plaintiff’s legal conclusions or

characterizations, which are not allegations, no responsive pleading is required by Fed. R. Civ. P.

8(b); therefore, Defendant makes no response to such conclusions, or, to the extent necessary,

denies same.

61.     As for ¶ 61 of Plaintiff’s Second Amended Complaint, to the extent it incorporates

Plaintiff’s legal conclusions or characterizations, which are not allegations, no responsive pleading

is required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions,

or, to the extent necessary, denies same. To the extent it incorporates Plaintiff’s factual allegations,

Defendant lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations; therefore, Defendant makes no response or, in the alternative, denies the allegations.

62.     As for ¶ 62 of Plaintiff’s Second Amended Complaint, because it states Plaintiff’s legal

conclusions or characterizations, which are not allegations, no responsive pleading is required by

Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or, to the extent

necessary, denies same.

63.     As for ¶ 63 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s

legal conclusions or characterizations, which are not allegations, no responsive pleading is

required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or,

to the extent necessary, denies same. As for Plaintiff’s factual allegations, Defendant lacks

knowledge or information sufficient to form a belief about the truth of the factual allegations;

therefore, Defendant makes no response or, in the alternative, denies the allegations.

64.     As for ¶ 64 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s

legal conclusions or characterizations, which are not allegations, no responsive pleading is




567147v.1
 Case 5:19-cv-00060-C Document 97 Filed 06/20/19                 Page 13 of 16 PageID 426



required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions, or,

to the extent necessary, denies same.

65.    As for ¶ 65 of Plaintiff’s Second Amended Complaint, Defendant is not required to respond

to Plaintiff’s allegations of damages. To the extent ¶ 65 states Plaintiff’s legal conclusions or

characterizations, which are not allegations, no responsive pleading is required by Fed. R. Civ. P.

8(b); therefore, Defendant makes no response to such conclusions, or, to the extent necessary,

denies same.

66.    As for ¶ 66 of Plaintiff’s Second Amended Complaint, Defendant is not required to respond

to Plaintiff’s allegations of damages. To the extent ¶ 66 states Plaintiff’s legal conclusions or

characterizations, which are not allegations, no responsive pleading is required by Fed. R. Civ. P.

8(b); therefore, Defendant makes no response to such conclusions, or, to the extent necessary,

denies same.

67.    As for ¶ 67 of Plaintiff’s Second Amended Complaint, Defendant is not required to respond

to Plaintiff’s allegations of damages. To the extent ¶ 67 states Plaintiff’s legal conclusions or

characterizations, which are not allegations, no responsive pleading is required by Fed. R. Civ. P.

8(b); therefore, Defendant makes no response to such conclusions, or, to the extent necessary,

denies same.

68.    As for ¶ 68 of Plaintiff’s Second Amended Complaint, to the extent it states Plaintiff’s

legal conclusions or characterizations, which are not allegations, no responsive pleading is

required by Fed. R. Civ. P. 8(b); therefore, Defendant makes no response to such conclusions.

69.    As for ¶ 69 of Plaintiff’s Second Amended Complaint, no response is required.

                                   PLAINTIFF’S PRAYER

       As for the Prayer of Plaintiff’s Second Amended Complaint, Plaintiff’s prayer for relief




567147v.1
     Case 5:19-cv-00060-C Document 97 Filed 06/20/19               Page 14 of 16 PageID 427



does not contain allegations to which a responsive pleading is required by Fed. R. Civ. P. 8(b);

therefore, Defendant makes no response, or, to the extent necessary, denies same.

                                           VII.
                                   AFFIRMATIVE DEFENSES

1.       Unless specifically admitted or an otherwise qualified response has been provided,

Defendant denies each averment in Plaintiff’s Second Amended Complaint.

2.       Defendant affirmatively asserts that in the event that Plaintiff should prevail in this case

and be awarded less than the jurisdictional minimum amount, costs should be imposed on Plaintiff,

pursuant to 28 U.S.C. § 1332(b).

3.       Defendant affirmatively asserts the bar to exemplary damages for the criminal acts of

another, pursuant to Tex. Prac. & Rem. Code § 41.005(a).

4.       Defendant affirmatively asserts the limitation on the amount of recovery of exemplary

damages, pursuant to Tex. Prac. & Rem. Code § 41.008(b).

5.       Defendant affirmatively asserts the defense of contributory negligence, or proportionate

responsibility, pursuant to Tex. R. Civ. P. § 33.001 et seq.

6.       To the extent it may be necessary, Defendant asserts the affirmative defense of contribution

under Tex. Civ. Prac. & Rem. Code § 32.001 et seq.

                                           VIII.
                                    DEFENDANT’S PRAYER

         WHEREFORE, PREMISES CONSIDERED, Defendant SHEENA BITTLE AS

PERSONAL REPRESENTATIVE OF THE ESTATE OF KELLEY GENE WILLIAMSON prays

that the Plaintiff takes nothing by her suit, that Defendant be awarded any and all costs and

expenses to which she is justly entitled, including attorney’s fees, and for such other and further




567147v.1
 Case 5:19-cv-00060-C Document 97 Filed 06/20/19                  Page 15 of 16 PageID 428



relief, both at law and in equity, to which Defendant may be justly entitled, and that a judgment be

entered accordingly by this Court.

                                             Respectfully submitted,

                                             /s/ Mark W. McBrayer
                                             ________________________________
                                             Mark W. McBrayer
                                             Texas Bar No. 24038036
                                             mmcbrayer@cdmlaw.com
                                             CRENSHAW, DUPREE & MILAM, L.L.P.
                                             4411 98th Street, Suite 400 (79424)
                                             P. O. Box 64479
                                             Lubbock, Texas 79464-4479
                                             (806) 762-5281
                                             (806) 762-3510 (fax)
                                             ATTORNEYS FOR DEFENDANTS

                                CERTIFICATE OF SERVICE

        I hereby certify that on June 20, 2019, I electronically filed the foregoing document with
the clerk of the court for the Northern District of Texas using the electronic case filing system of
the court. The electronic case filing system sent a “Notice of Electronic Filing” to the following
attorney of record who has consented in writing to accept this Notice as service of this document
by electronic means:

 Robert A. Ball                                    Benjamin H. Davidson, II
 rball@robertballapc.com                           bdavidson@mhbg.com
 John M. Donnelly                                  Mary Kathleen Davidson
 jdonnelly@robertballapc.com                       kdavidson@mhbg.com
 LAW OFFICES OF ROBERT A. BALL                     McCLESKY HARRIGER GRAZILL &
 225 Broadway, Suite 2220                          GRAD LLP
 San Diego, California 92101                       5010 University Ave., Suite 500
 Tel. 619-234-3913                                 Lubbock, Texas 79413
 Fax. 619-234-4055                                 Tel. 806-796-7306

ATTORNEYS FOR PLAINTIFF KAREN DI PIAZZA,
Individually and as Natural Mother to CORBIN JAEGER
and as Executor/Administrator/Representative of the
Estate of CORBIN JAEGER, DECEASED




567147v.1
 Case 5:19-cv-00060-C Document 97 Filed 06/20/19         Page 16 of 16 PageID 429



Douglas D. Fletcher
doug.gletcher@fletcherfarley.com
David C. Colley
david.colley@fletcherfarley.com
Gerardo E. Alcantara
jerry.alcantara@fletcherfarley.com
Richard G. Miller
richard.miller@fletcherfarley.com
FLETCHER FARLEY SHIPMAN & SALINAS LLP
9201 n. Central Expressway, Suite 600
Dallas, Texas 75231
Attorneys For Defendants Weather Group Television,
LLC d/b/a the Weather Channel, Weather Group, LLC,
The Weather Channel Interactive, LLC, Entertainment
Studios, Inc., CF Entertainment, Inc., Entertainment Studios
Network, Inc., Entertainment Studios Media, Inc.,
Entertainment Studios Media Holdings, Inc., NBCUniversal
Media, LLC, NBC Universal, Inc., Bain Capital Investors, LLC,
The Blackstone Group, Inc., TV Holdings 1, LLC, TV Holdings 2, LLC

Robert B. Wagstaff
rwagstaff@mcmahonlawtx.com
MCMAHON SUROVICK SUTTLE PC
400 Pine Street, Suite 800
Abilene, Texas 79601
325-676-9183
Attorneys for Keith Daniels as Personal Representative
of the Estate of Randall D. Yarnall

                                         /s/ Mark W. McBrayer
                                         ____________________________________
                                         Mark W. McBrayer




567147v.1
